PER CURIAM.
This is an appeal by a former husband from an order of contempt and for other relief sought by the former wife in post-dissolution proceedings. The order was predicated upon a special master’s hearing and report. The only point raised that we find has merit is the failure of the trial court or the special master to make a specific finding of the husband’s ability to pay in accordance with the decision in Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976). Accordingly, we affirm in part and reverse in part and remand this cause with directions that a determination be made of the husband’s ability to pay and an express finding be set out in any subsequent order of contempt based on the husband’s failure to comply with prior court orders.
ANSTEAD, BERANEK and DELL, JJ., concur.